EXHIBIT 10.10



 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of June
2, 2013 (the “Effective Date”), by and between Medical Cash Management
Solutions, LLC, a New York limited liability company (“MCMS”), and Neurotrope
BioScience, Inc., a Delaware corporation (“Neurotrope”).

 

RECITALS

 

Whereas, Neurotrope desires to engage MCMS, and MCMS desires to accept the
engagement by Neurotrope, to act as a consultant to Neurotrope under the terms
and conditions set forth in this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.            Consulting Services. Subject to the terms and conditions of this
Agreement, effective as of the date hereof, Neurotrope hereby engages MCMS, and
MCMS hereby accepts the engagement by Neurotrope, to act as a consultant to
Neurotrope for the duration of the Term (as defined below). In its capacity as a
consultant to Neurotrope, MCMS agrees to perform the services identified in
Appendix A and such other services relating to Neurotrope’s business and
operations as are reasonably requested from time to time by Neurotrope's chief
executive officer or board of directors (collectively, the “Services”). The
manner and means by which MCMS chooses to perform the Services shall be in the
discretion and control of MCMS; provided, however, that MCMS shall cause all
Services to be performed by Robert Weinstein, a managing member of MCMS
("Weinstein"), and provided, further, that MCMS shall perform all Services in a
timely and professional manner, using a degree of skill and care at least
consistent with industry standards.

 

2.            Compensation. As consideration for MCMS’s performance of the
Services, Neurotrope shall pay to MCMS $20,000 (twenty thousand dollars) per
month (the "Consulting Fees"), in arrears, with $10,000 (ten thousand dollars)
paid on the 15th day of each month and $10,000 (ten thousand dollars) at the end
of each month for the entire Term of this Agreement or until its earlier
termination pursuant to Section 8 hereof.

 

3.            Expenses. Neurotrope shall reimburse MCMS for any reasonable
out-of-pocket expenses, including, without limitation, reasonable travel
expenses, incurred in connection with MCMS’s performance of the Services;
provided, however, that MCMS must submit such written documentation of all such
expenses as Neurotrope may reasonably require. Neurotrope will reimburse MCMS
for expenses covered by this Section 3 within fifteen (15) days of the date that
MCMS submits proper documentation of such expenses to Neurotrope.

 



1

 

 

4.            Independent Contractor Relationship. MCMS’s relationship with
Neurotrope shall be solely that of an independent contractor, and nothing in
this Agreement shall be construed to create a partnership, joint venture, or
employer-employee relationship. MCMS is not the agent of Neurotrope and is not
authorized to make any representation, contract or commitment on behalf of
Neurotrope. MCMS shall not be entitled to any of the benefits that Neurotrope
may make available to its employees, such as group insurance, profit sharing or
retirement benefits. MCMS shall be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to MCMS’s performance of the Services and receipt of the
Consulting Fees pursuant to this Agreement. Neurotrope will regularly report
amounts paid to MCMS by filing Form 1099-MISC with the Internal Revenue Service
as required by law, but given that MCMS is an independent contractor, Neurotrope
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain worker’s compensation
insurance on MCMS’s behalf. MCMS agrees to accept exclusive liability for
complying with all applicable federal, state and local laws governing
self-employed individuals, including, without limitation, obligations such as
payment of taxes, social security, disability and other contributions based on
the Consulting Fees paid to MCMS. MCMS hereby agrees to indemnify, hold harmless
and defend Neurotrope from and against any and all such taxes and contributions,
as well as any penalties and interest arising therefrom.

 

5.            Information and Intellectual Property Rights.

 

5.1            Proprietary Information. MCMS agrees that, during the Term and
thereafter, MCMS shall take all steps necessary to hold the Proprietary
Information (as defined below) in trust and confidence, shall not use such
Proprietary Information in any manner or for any purpose except as expressly set
forth in this Agreement and shall not disclose any such Proprietary Information
to any third party without first obtaining Neurotrope’s express written consent
on a case-by-case basis; provided, however, that MCMS may disclose certain
Proprietary Information, without violating its obligations under this Agreement,
to the extent such disclosure is required by a valid order of a court or other
governmental body having jurisdiction, provided that MCMS provides Neurotrope
with reasonable prior written notice of such disclosure and uses commercially
reasonable efforts to obtain, or to assist Neurotrope in obtaining, a protective
order preventing or limiting the disclosure and/or requiring that the
Proprietary Information so disclosed be used only for the purposes for which the
law or regulation required, or for which the order was issued. For purposes of
this Agreement, “Proprietary Information” means any and all confidential and/or
proprietary information regarding Neurotrope or any of its affiliates and their
current and proposed business and operations, including, without limitation,
information pertaining to their current or forecasted capital structure, equity
or debt financing or investment activities, strategic plans, current or proposed
products or services, investors, employees, directors, consultants, and other
business and contractual relationships; provided, however, that information
received by MCMS shall not be considered to be Proprietary Information if MCMS
can demonstrate with competent evidence that such information has been published
or is otherwise readily available to the public other than by a breach of this
Agreement.

 



2

 

 

5.2            Third-Party Information. MCMS understands that Neurotrope has
received and will in the future receive from third parties certain confidential
or proprietary information relating to such third parties (collectively,
“Third-Party Information”), subject to duties on Neurotrope’s part to maintain
the confidentiality of such Third-Party Information and to use such Third-Party
Information only for certain limited purposes. MCMS agrees to hold all
Third-Party Information in confidence and not to disclose to anyone (other than
personnel of Neurotrope) or to use, except in connection with MCMS’s performance
of the Services, any Third-Party Information unless expressly authorized in
writing by an executive officer of Neurotrope.

 

5.3            Intellectual Property Rights. MCMS agrees that any and all
intellectual property and intellectual property rights that MCMS conceived,
reduced to practice or developed during the course of its performance of
services as a director, officer, employee or consultant for Neurotrope, together
with any and all intellectual property and intellectual property rights that
MCMS conceives, reduces to practice or develops during the course of its
performance of the Services pursuant to this Agreement, in each case whether
alone or in conjunction with others (all of the foregoing being collectively
referred to herein as the “Inventions”), shall be the sole and exclusive
property of Neurotrope. Accordingly, MCMS hereby: (i) assigns and agrees to
assign to Neurotrope its entire right, title and interest in and to all
Inventions; and (ii) designates Neurotrope as its agent for, and grants to the
officers of Neurotrope a power of attorney (which power of attorney shall be
deemed coupled with an interest) with full power of substitution solely for the
purpose of, effecting the foregoing assignments from MCMS to Neurotrope. MCMS
further agrees to cooperate with and provide reasonable assistance to Neurotrope
to obtain and from time to time enforce any and all current or future
intellectual property rights covering or relating to the Inventions in any and
all jurisdictions.

 

6.            No Conflicting Obligation. MCMS represents that its entering into
this Agreement, its performance of all of the terms of this Agreement and its
performance of the Services pursuant to this Agreement do not and will not
breach or conflict with any agreement or other arrangement between MCMS and any
third party. During the Term, MCMS agrees not to enter into any agreement that
conflicts with this Agreement. Notwithstanding the foregoing, during the Term,
Weinstein may consult (directly or as an agent of MCMS) with other companies as
a financial advisor or CFO provided these companies are not in direct
competition with Neurotrope. Weinstein also may (i) serve on civic or charitable
boards or committees, (ii) deliver lectures, (iii) fulfill speaking engagements,
(iv) teach at educational institutions, and (v) manage personal investments;
provided that such activities do not individually or in the aggregate directly
interfere with the performance of Weinstein's or MCMS’s duties under this
Agreement. Subject to the prior written consent of the board of directors which
request will not be unreasonably denied, Weinstein may also serve as a director
of any company or business that does not directly compete with Neurotrope
provided that such activities do not individually or in the aggregate interfere
with the performance of Weinstein's or MCMS’s duties under this Agreement.

 



3

 

 

7.            Indemnification and Insurance Related to Employment by the
Company.

 

Neurotrope shall indemnify MCMS and hold MCMS harmless from and against any
claim, loss or cause of action arising from or out of MCMS’s performance after
the Effective Date (and within the scope of his responsibilities) as a
consultant of Neurotrope or any of its subsidiaries or other affiliates or
predecessors or in any other capacity, including any fiduciary capacity, in
which MCMS serves at Neurotrope’s request, in each case to the maximum extent
permitted by law and, to the extent more favorable, to the maximum extent
permitted under Neurotrope’s organizational documents. Notwithstanding the
foregoing, Neurotrope shall have no obligation of indemnification (including
advancement of expenses) with respect to conduct, actions or omissions
attributable to the gross negligence, willful or reckless misconduct or
malfeasance of MCMS or with respect to conduct, actions or omissions of MCMS
occurring after the expiration of the Term of this Agreement or its earlier
termination pursuant to Section 8 hereof. Neurotrope shall, consistent with
applicable laws, provide for the advancement to MCMS, within ten (10) days of
its presentation of invoices or other appropriate documentation, of expenses
incurred or sustained in connection with any action, suit or proceeding to which
MCMS or its legal representatives may be made a party by reason of its being or
having been a consultant of Neurotrope or any of its subsidiaries or other
affiliates or predecessors or his being or having been engaged in any other
capacity at Neurotrope’s request. The rights under this Section 7 shall in all
cases be on terms no less favorable to MCMS than to other consultants of
Neurotrope and shall survive the termination or expiration of this Agreement
until the expiration of the applicable statute of limitations.

 

8.            Term and Termination.

 

8.1            Term. This Agreement shall commence on the date hereof and shall
continue until November 30, 2013 (the “Initial Term”). At the end of such
Initial Term, this Agreement shall terminate unless extended for one or more
additional periods (each, a “Renewal Term”) by mutual written agreement of the
parties. The Initial Term and all Renewal Terms, if any, are collectively
referred to herein as the “Term”.

 

8.2            Automatic Termination. This Agreement shall automatically
terminate at any time during the Term upon the event of (a) Weinstein ceasing to
be the managing member of MCMS or (b) Weinstein's death.

 

8.3            Voluntary Termination. Either party may voluntarily terminate
this Agreement by delivering thirty (30) days prior written notice to the other
party.

 

8.4            Termination by Neurotrope. Neurotrope may terminate this
Agreement at any time during the Term upon delivery to MCMS of notice of the
good-faith determination by the majority of the members of the board of
directors of Neurotrope (and the accompanying justification therefore) that such
Agreement should be terminated for Cause (as defined below) or as a result of
Disability (as defined below) of Weinstein. For purposes of this Agreement:

 

(a)            The term “Cause” shall mean: (i) the willful misconduct of MCMS
or any of MCMS’s employees, officers or agents; (ii) MCMS’s willful failure to
perform the Services; (iii) the causing of intentional damage to the tangible or
intangible property of Neurotrope by MCMS or any of MCMS’s employees, officers
or agents; (iv) the conviction of Weinstein of any felony or any other crime
involving moral turpitude; (v) the performance of any dishonest or fraudulent
act by MCMS or any of MCMS’s employees, officers or agents which is, or would
be, in each case as determined in good faith by the board of directors of
Neurotrope materially detrimental to the best interests of Neurotrope or its
stockholders or affiliates; or (vi) a breach of the Agreement by MCMS.

 



4

 

 

(b)            The term “Disability” shall mean Weinstein’s inability to perform
the Services for any period of thirty (30) consecutive days (or any sixty (60)
days during any period of twelve (12) consecutive months) by reason of any
physical or mental incapacity or illness, as determined by the board of
directors of Neurotrope based upon medical advice provided by a licensed
physician mutually acceptable to the board of directors of Neurotrope and
Weinstein.

 

8.5            Effect of Termination. The obligations set forth in Sections 4,
5, 6, 8.5 and 9, as well as any outstanding payment or reimbursement obligations
of Neurotrope, shall survive any termination or expiration of this Agreement.
Upon any termination or expiration of this Agreement and at the written request
of Neurotrope, MCMS shall promptly deliver to Neurotrope all documents and other
materials of any nature pertaining to the Services, together with all documents
and other items containing or pertaining to any Proprietary Information,
Third-Party Information or Inventions.

 

9.            Miscellaneous.

 

9.1            Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day; (iii) five (5) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 9.1):

 

If to MCMS: Medical Cash Management Solutions, LLC   c/o Robert Weinstein   60
Hampden Lane   Irvington, New York 10533         If to Neurotrope: Neurotrope
BioScience, Inc.   10732 Hawk’s Vista St.   Plantation, Florida 33324   Attn:
Dr. Jim New   President and CEO   Fax: 954-452-4656

 



5

 

 

Copy to (which shall not constitute notice):

 

  Bilzin Sumberg Baena Price & Axelrod LLP   1450 Brickell Ave, 23rd Floor  
Miami, FL 33131   Attn: Laura Vaughn   Fax: (305) 351-2272

            

9.2            Headings. The bold-face headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

9.3            Governing Law; Jurisdiction and Venue. This Agreement shall be
construed in accordance with, and governed in all respects by, the internal laws
of the State of New York without giving effect to its principles of conflicts of
laws. Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement shall be brought or otherwise
commenced exclusively in any state or federal court located in the State of New
York. Each of the parties hereto: (i) expressly and irrevocably consents and
submits to the jurisdiction of each state and federal court located in the State
of New York, in connection with any legal proceeding; (ii) agrees that service
of any process, summons, notice or document by U.S. mail addressed to such party
at the address set forth in Section 8.2 shall constitute effective service of
such process, summons, notice or document for purposes of any such legal
proceeding; (iii) agrees that each state and federal court located in the State
of New York, shall be deemed to be a convenient forum; and (iv) agrees not to
assert, by way of motion, as a defense or otherwise, in any such legal
proceeding commenced in any state or federal court located in the State of New
York, any claim that it is not subject personally to the jurisdiction of such
court, that such legal proceeding has been brought in an inconvenient forum,
that the venue of such proceeding is improper or that this Agreement or the
subject matter of this Agreement may not be enforced in or by such court.

 

9.4            Successors and Assigns. The rights and liabilities of the parties
hereto shall bind and inure to the benefit of their respective successors,
heirs, executors and administrators, as the case may be; provided, however,
that, as Neurotrope has specifically contracted for MCMS’s Services, which
Services are unique and personal, MCMS may not assign or delegate its
obligations under this Agreement either in whole or in part to any other
contractor, subcontractor, business or entity without the prior written consent
of Neurotrope. Neurotrope may assign its rights and obligations hereunder to any
person or entity who succeeds to all or substantially all of Neurotrope’s
business.

 

9.5            Remedies Cumulative; Specific Performance. The rights and
remedies of the parties hereto shall be cumulative and not alternative. The
parties agree that, in the event of any breach or threatened breach by any party
to this Agreement of any covenant, obligation or other provision set forth in
this Agreement for the benefit of any other party to this Agreement, such other
party shall be entitled, in addition to any other remedy that may be available
to it, to: (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision;
and (ii) an injunction restraining such breach or threatened breach. The parties
further agree that no person or entity shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 8.6, and the parties
irrevocably waive any right they may have to require the obtaining, furnishing
or posting of any such bond or similar instrument.

 



6

 

 

9.6            Waiver. No failure on the part of any person or entity to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any person or entity in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such
power, right, privilege or remedy and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. No person or entity
shall be deemed to have waived any claim arising out of this Agreement, or any
power, right, privilege or remedy under this Agreement, unless the waiver of
such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such person or
entity, and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

9.7            Amendments. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

 

9.8            Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement in writing for such provision,
then: (i) such provision shall be excluded from this Agreement; (ii) the balance
of the Agreement shall be interpreted as if such provision were so excluded; and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

9.9            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

9.10            Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto relating to the subject matter hereof and
thereof and supersede all prior agreements and understandings among or between
any of the parties relating to the subject matter hereof and thereof.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

In Witness Whereof, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

Medical Cash Management Solutions, LLC   Neurotrope BioScience, Inc.

 

 

 

/s/ Robert Weinstein

Robert Weinstein

Managing Member

 

 

 

 

/s/ James S. New

James S. New

Chief Executive Officer

 

            

 

 

 

8

 

Appendix A

sERVICES

 

MCMS shall serve as Chief Financial Officer (“CFO”) of Neurotrope and shall
perform all duties typically performed by the CFO of a similarly situated
company. During the Term, Weinstein shall devote at least three days per week to
the performance of such duties for Neurotrope.

 

 

 

 

 



9

